DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant elected Species II and Claims 27-38. However claims 28-32 are drawn to species I. Therefore claims 28-32 are also withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 recites the limitation " navigation reference sensor " in line 4 .  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  27, 33-37  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160299228 A1 (Maleki et al.).

                           Claim 27, (New) Maleki teaches an apparatus for providing navigation data for a vehicle comprising: 
                                a first narrow linewidth emitter (see figure 1, Ref 1,para 37 note narrow linewidth ); 
                                said first narrow linewidth emitter having a linewidth of generally less than 100kHz (see figure 1, Ref 1,para 37 note narrow linewidth and  1,000 HZ, 500 Hz, 250 Hz, 100 Hz, or less than 100 Hz); 
                                 a dynamic beam director (para 51 note scanning function and mirror, MEMS); 
                                 said first narrow linewidth emitter being connected to said dynamic beam director (para 51 note a scanning function for directing the transmission of an emitted chirp); 
                                   said first narrow linewidth emitter being configured to emit a modulated continuous wave (para 36,37,40,41 note FMCW) signal in a direction directed by said dynamic beam director (see figure 11 Ref 1150 and Ref 1110, para 69 note laser 1110 and para 70 note scanner 1150); 
                                   said dynamic beam director for generating an emitted signal (see figure 11 para 70 note transmitted optical frequency chirp is emitted from the scanner 1150); 
                                   said emitted signal being pointed at a target of interest (see figure 11 para 70 note object 1160); 
                                    said emitted signal being reflected from said target of interest and creating a reflected signal (see figure 11 para 70 note reflected chirp); 
                                      an area range and velocity sensor (para 36,52,60,69 note FMCW LIDAR); 
                                       said area range and velocity sensor being connected to said first narrow linewidth emitter (see figure 1 Ref 1. Para 36 note emitted chirp reflected and received by FMCW LIDAR); 
                                         5said area range and velocity sensor being configured to receive said reflected signal (para 70 note Tx/Rx); 
                                        said reflected signal having a frequency (para 71 note the reflected optical frequency chirp); 
                                         said area range and velocity sensor being configured to measure said frequency of said reflected signal returning from said target of interest  to determine a range and a velocity of said vehicle relative to said target of interest (para 72 note distance and velocity and  object ).

                     Claim 33, (New) Maleki teaches an apparatus as recited in Claim 27, in which said area range and velocity sensor is configured to measure frequency shift from a Doppler effect in said reflection ( see figure 7A,8A para 71 note the reflected optical frequency chirp. para 36,52,60,69 note FMCW LIDAR).  
                      Claim 34, (New) Maleki teaches an apparatus as recited in Claim 27, in which said area range and velocity sensor is a coherent receiver (para 72 note distance and velocity).
                       Claim 35, (New) Maleki teaches an apparatus as recited in Claim 27, in which said area range and velocity sensor is boresighted with said first narrow linewidth emitter (see figure 1 Ref 1. Para 36 note emitted chirp reflected and received by FMCW LIDAR).  
                      Claim 36, (New) Maleki teaches an apparatus as recited in Claim 27, in which said first narrow linewidth emitter is a laser (see figure 1Ref 1).  
                      Claim 37, (New) Maleki teaches an apparatus as recited in Claim 27, in which said first narrow linewidth emitter is a coherent LIDAR system (para 36,52,60,69 note FMCW LIDAR).
                   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160299228 A1 (Maleki et al.) in view of US 10131446 B1 (Stambler et al.)
                       Claim 38, (New) Maleki teaches an apparatus as recited in Claim 27. Maleki teaches the system further comprising a clock (para 67 note GPS. It is inherent that GPS has a clock); 
                               range and velocity data on the target from the area range and velocity sensor (para 36,52,60,69 note FMCW LIDAR. Para 67 note position and velocity. Para 72 note distance and velocity and  object),                    
                               timing data from a clock (para 67 note GPS. It is inherent that GPS has a clock); 

                   Maleki fails but Singh teaches a location processor (col 3 lines 10-35 note inertial navigation system 112) configured to receive 5.velocity data from said navigation reference sensor (col 3 lines 10-35 note INS 112 may be provided with initial position and velocity data from another source, such as the GPS system 110),  
                            and 10data on an initial location of said vehicle (col 3 lines 10-35 note The INS 112 may be provided with initial position and velocity); 
                            said location processor also being configured to compute navigation data to a destination that depends on received data (col 3 lines 10-35 note an inertial navigation system 112 (INS) may also be used for aiding navigation.).
                                  It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Maleki and Singh because Singh teaches (col 3 lines 10-35) that the system can continue to compute position and angle data during the lost GPS signal period.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645             

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645